ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_07_FR.txt.                    OPINION INDIVIDUELLE
         DE M. LE JUGE AD HOC TORRES BERNÁRDEZ



   L’opinion ne porte que sur certaines conclusions de l’arrêt relatives aux obli-
gations de nature procédurale à la charge du défendeur — I. Considérations pré-
 iminaires : a) la CARU et son rôle dans le régime de consultation préalable du
 tatut du fleuve Uruguay ; b) la question de la qualification initiale du projet par
 a Partie qui projette la réalisation de l’ouvrage ; c) la pratique dans le cas des
projets industriels nationaux — II. Points d’accord entre les Parties dans la pré-
 ente instance — III. Stade de la procédure auquel l’Uruguay était tenu d’infor-
mer la CARU des travaux dont il projetait la réalisation — IV. La portée et le
contenu des accords mutuellement convenus entre les Parties en tant que procé-
dure de substitution de la procédure du statut : a) l’accord des ministres des
affaires étrangères du 2 mars 2004 ; b) l’accord des présidents du 5 mai 2005
portant création du GTAN ; c) la procédure pour les usines de pâte à papier à
Fray Bentos établie par ces accords — V. Les obligations de l’Uruguay pendant
 a période de négociations directes — Conclusion générale.

   1. Je souscris à nombre des conclusions auxquelles la Cour est parve-
nue dans son arrêt. En effet, je suis en complet accord avec celles concer-
nant l’étendue de la compétence de la Cour et le droit applicable, la
charge de la preuve et la preuve par expertise, et le rejet des demandes du
demandeur relatives aux violations par le défendeur de ses obligations de
 ond et au démantèlement de l’usine Orion (Botnia) à Fray Bentos.
   2. Même dans le domaine des obligations de nature procédurale à la
charge du défendeur, je suis en complet accord avec les conclusions de
 ’arrêt pour ce qui est du rejet de la thèse du lien intrinsèque allégué entre
 es obligations de nature procédurale et les obligations de fond, de la pré-
 endue « obligation de non-construction » qui pèserait sur le défendeur
entre la fin de la période de négociation et la décision de la Cour, et sur
 a satisfaction comme forme de réparation adéquate. Cependant, je ne
partage pas les conclusions sur les manquements constatés par l’arrêt
concernant certaines obligations de nature procédurale du défendeur.
C’est la raison pour laquelle je joins mon opinion individuelle à l’arrêt.
   3. Je souhaiterais présenter dans cette opinion quelques observations
et précisions pour expliquer en quoi et pourquoi je me sépare, à mon
grand regret, de la décision de la Cour en ce qui concerne le manquement
par le défendeur à certaines obligations de nature procédurale qui d’après
 ’arrêt seraient à sa charge. En effet, mon analyse des éléments de fait et
de droit pertinents m’amène à une conviction toute différente de celle de
 a majorité sur trois questions y relatives, à savoir : 1) le stade de la pro-
cédure auquel l’Uruguay était tenu d’informer la CARU des travaux
dont il projetait la réalisation ; 2) la portée et le contenu des accords

223

convenus mutuellement entre les Parties le 2 mars 2004 et le 5 mai 2005
en tant que procédures de substitution de la procédure du statut ; 3) les
obligations de l’Uruguay pendant la période de négociations directes.
   4. J’ai donc voté en faveur des points 2) et 3) du dispositif et contre
son point 1). En ce qui concerne le point 3), je suis d’accord avec l’arrêt
que la demande de l’Uruguay n’a aucune portée utile dès lors que les allé-
gations de l’Argentine relatives aux violations par l’Uruguay de ses obli-
gations de fond et au démantèlement de l’usine Orion (Botnia) ont été
rejetées (paragraphe 280 de l’arrêt). D’autant plus que la res judicata de
 a décision de l’arrêt ne s’étend pas seulement à ce qui est matériellement
écrit dans le dispositif, mais comprend aussi les motifs dans la mesure où
ceux-ci sont inséparables du dispositif (Demande en interprétation de
 ’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions pré-
 iminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 35,
par. 10).


                    I. CONSIDÉRATIONS PRÉLIMINAIRES

   1. La CARU et son rôle dans le régime de consultation préalable
           des articles 7 à 12 du statut du fleuve Uruguay

   5. Les présentations que les conseils du demandeur ont faites de la
« Comisión Administradora del Río Uruguay » (CARU) (pivot central ;
organe clef) ont influencé les esprits. Pour ma part, je n’ai pas la moindre
réserve sur l’importance et le rôle central de la CARU dans l’administra-
 ion du fleuve Uruguay, reconnus par la Cour dès ses ordonnances en
 ndication de mesures conservatoires, mais ce n’est pas une raison pour se
méprendre sur sa nature ou sur son rôle dans le régime de consultation
des articles 7 à 12 du statut.
   6. La CARU est une commission fluviale de composition paritaire, un
mécanisme commun, qui fonctionne à titre permanent et qui dispose d’un
secrétariat (article 52 du statut). Les Parties l’ont dotée d’une personna-
 ité juridique dans l’accomplissement de son mandat (art. 50). Les fonc-
 ions de la CARU sont définies dans les alinéas a) à k) de l’article 56 du
statut, lequel précise, en son alinéa l), que la commission remplit éga-
 ement les autres fonctions qui lui sont assignées par le statut et toutes
celles que les Parties pourraient décider de lui attribuer par échange de
notes ou autre forme d’accord.
   7. Les Etats membres de la CARU sont l’Argentine et l’Uruguay. Elle
est composée d’un nombre égal de membres de chacune des Parties
 art. 49), désignés par les ministres respectifs des affaires étrangères. Les
membres sont groupés dans deux délégations : une délégation argentine et
une délégation uruguayenne, chacune de ces délégations disposant d’un
vote aux fins de l’adoption des décisions (art. 55), les décisions devant
être prises à l’unanimité, aussi en ce qui concerne les questions de procé-

224

dure. Le vote contraire d’une délégation empêche l’adoption de la déci-
sion par la CARU. En outre, la commission peut être paralysée dans ses
activités par l’absence d’une délégation ou par la non-désignation des
membres d’une délégation, ce qui est arrivé dans les circonstances de la
présente affaire. La « decision-making » de la CARU dépend rigoureuse-
ment de la volonté des deux délégations d’agir conjointement.
   8. Malgré la personnalité juridique dont elle est dotée pour l’accom-
plissement de son mandat, l’on ne peut pas affirmer que la CARU soit un
organisme autonome par rapport aux Parties ou que celles-ci ne puissent
d’un commun accord s’affranchir de procédures ou d’autres compétences
relevant de la CARU car, en dernière analyse, la commission est un ins-
 rument des ministères respectifs des affaires étrangères destiné à faciliter
 a coopération entre les Parties, en tant que riverains du fleuve Uruguay,
moyennant une gestion paritaire sur place d’une manière permanente et
régulière. En tout cas, dans la présente instance, il n’a pas été démontré
que la CARU soit un sujet de droit international autonome par rapport
aux Parties.
   9. Le mandat de la CARU est de nature essentiellement administrative
et technique ; il jouit en outre du pouvoir de dicter des « normes régle-
mentaires » relatives à la conservation et à la préservation des ressources
biologiques ainsi qu’à la prévention de la pollution (voir les sujets E.3
et E.4 du digeste de la CARU). Mais, en ce qui concerne la procédure
en matière d’ouvrages, le mandat de la CARU est beaucoup plus
 imité. Dans cette matière, la CARU n’a pas le pouvoir d’autoriser ou
de refuser les projets communiqués par les Parties en application de
 ’article 7 du statut, ni le pouvoir d’édicter des normes réglementaires
pour des ouvrages ou installations « nationaux », comme c’est le cas
des usines CMB (ENCE) et Orion (Botnia), car la disposition de
 ’alinéa i) de l’article 56 du statut s’applique uniquement aux ouvrages
et installations « binationaux ».
   10. Dans le « régime de consultation préalable » du statut, la CARU a
seulement la faculté de réaliser l’examen préliminaire de l’article 7, dont
 ’objectif est de déterminer sommairement, dans un délai de trente jours,
s’il est nécessaire ou non de porter le projet à l’attention de l’autre Partie,
de proroger le délai applicable de l’article 8 du statut et de servir d’inter-
médiaire pour les communications entre les Parties.
   11. L’arrêt s’inspire d’une « conception institutionnelle » de la CARU
que je ne partage pas, loin s’en faut. Dès lors, sur un certain nombre des
questions, il donne une vision des compétences de la CARU en général et
de son rôle dans le régime de consultation préalable des articles 7 à 12 du
statut de 1975 du fleuve Uruguay qui n’est pas la mienne. Cette concep-
 ion a eu, à mon avis, certaines conséquences sur la méthode d’interpréta-
 ion des règles du statut relatives aux obligations de nature procédurale
que l’arrêt a appliquée, méthode qui a donné une place de choix aux
règles pertinentes de droit international applicables dans les relations
entre les Parties, au détriment d’autres éléments constitutifs de la règle
générale d’interprétation appliquée.

225

   12. Bien sûr, je partage l’affirmation présente dans l’arrêt selon laquelle,
pour interpréter le statut de 1975, il faut appliquer la règle générale
d’interprétation codifiée par l’article 31 de la convention de Vienne sur le
droit des traités, laquelle est déclaratoire du droit coutumier en la matière.
Mais cette règle incorpore divers éléments interprétatifs qui doivent
aussi être pondérés dans le processus d’interprétation du traité, tels que
 e texte et le contexte définis dans la règle, l’objet et le but du traité,
 es accords ultérieurs intervenus entre les parties au sujet de l’inter-
prétation ou de l’application des dispositions du traité concerné, ainsi
que toute pratique ultérieurement suivie dans l’application de ce traité
et par laquelle l’accord des parties quant à l’interprétation du traité se
manifeste.
   13. En fait, la méthode d’interprétation adoptée par la Cour en l’espèce
 acilite une « interprétation évolutive » des dispositions du statut du fleuve
que j’ai approuvée — sans réserves — pour ce qui est des règles de celui-ci
relatives aux obligations de fond, étant donné le libellé de l’article 41 du
statut relatif à l’obligation de protéger et de préserver le milieu aquatique
et d’empêcher la pollution des eaux du fleuve. Les développements ayant
eu lieu ces dernières années en droit international général, dont il est
question au paragraphe 204 de l’arrêt, sont incontestables. La position
positive exposée dans la présente instance par les deux Parties concernant
 eur acceptation respective, en général, de ces développements du droit
 nternational est tout à fait remarquable. En revanche, je ne pense pas
que des méthodes d’interprétation menant à un tel résultat évolutif se jus-
 ifient en l’espèce pour ce qui est des règles du statut relatives aux obli-
gations de nature procédurale. Ni le libellé de ces règles dans leur contexte,
ni les accords ultérieurs convenus par les Parties, ni la pratique ultérieu-
rement suivie par elles dans l’interprétation ou l’application du traité ne
 ustifient, à mon avis, que l’on applique à leur interprétation des mé-
 hodes menant à des interprétations évolutives. On touche ici à la souve-
raineté de l’Etat sur son territoire, à savoir à un domaine où, comme le
déclara la Cour permanente en 1923 dans son arrêt portant sur l’affaire
du Vapeur Wimbledon, les limites à la souveraineté territoriale d’un Etat
ne se présument pas (C.P.J.I. série A nº 1, p. 24). Ces limites doivent
s’exprimer expressément ou être nécessairement sous-entendues dans les
 ermes employés par le traité.

 2. L’application de l’obligation d’informer la CARU telle qu’énoncée
  à l’article 7, paragraphe 1, du statut soulève une question préalable
           relative à la qualification initiale du projet concerné
   14. L’article 7, paragraphe 1, du statut énonce deux obligations procédu-
 ales, l’une à la charge de la Partie qui projette la réalisation de l’ouvrage et
’autre à la charge de la CARU. La première de ces obligations joue en effet
e rôle d’un fait conditionnant la deuxième obligation, car, si la Partie qui
projette la réalisation de l’ouvrage n’en informe pas la CARU, la commis-
 ion ne sera pas saisie et, en conséquence, ne pourra pas déterminer som-

226

mairement dans un délai maximum de trente jours si le projet concerné est
 uffisamment important pour causer un préjudice sensible à l’autre Partie.
   15. Toutefois, l’obligation de la Partie qui projette la réalisation de
 ’ouvrage d’informer la CARU ne s’applique pas à tous les projets. Seuls
 es projets « suffisamment importants », dans la traduction française,
« entidad suficiente » dans le texte authentique espagnol, pour affecter la
navigation, le régime du fleuve ou la qualité de ses eaux doivent faire
 ’objet d’une information adressée à la CARU. De ce fait, le libellé même
de l’article 7, paragraphe 1, introduit dans le modus operandi de la norme
un préalable concernant la qualification du projet car, avant d’en infor-
mer la CARU, il faudra déterminer si le projet en question entre ou non
dans les prévisions de l’obligation d’informer la CARU prescrite par
 adite disposition du statut.
   16. Or, l’article 7 laisse cette qualification initiale à l’appréciation de la
Partie qui projette la réalisation de l’ouvrage, c’est-à-dire au souverain
 erritorial, sans préjudice du droit de l’autre Partie de s’opposer à cette
qualification initiale. Par exemple, à la lumière de la documentation sou-
mise à la Cour, il est évident que, entre l’autorisation environnementale
préalable (AAP) de l’usine CMB (ENCE) du 9 octobre 2003 et l’accord
Bielsa-Opertti du 2 mars 2004 (voir ci-dessous), il y eut sûrement un
désaccord entre les Parties sur l’interprétation ou l’application de l’ar-
 icle 7, paragraphe 1, comme conséquence de la qualification initiale du
projet CMB (ENCE) par l’Uruguay.
   17. La conduite du demandeur en la matière confirme aussi de façon
éclatante que l’Argentine a toujours considéré qu’elle avait la faculté de
qualifier initialement ses propres projets ou installations industriels. En
 ait, elle n’a jamais notifié à la CARU aucun de ses projets et installations
 ndustriels (importants ou non, polluants ou non) : selon la documenta-
 ion du dossier, environ cent soixante-dix entreprises, dont certaines pro-
duisent des déchets hautement polluants pour le fleuve et le milieu aqua-
 ique, n’auraient pas été soumises à la CARU. En outre, au cours de la
phase orale de la présente affaire, l’Argentine a réaffirmé sa faculté de
qualification initiale de ses projets industriels. A ce propos, il convient de
rappeler que la condition de l’article 7 (entidad suficiente) ne renvoie pas
à un critère seulement quantitatif, mais bien à un critère qualitatif/quan-
 itatif, et que l’article 28 du statut précise que les Parties sont censées pré-
senter tous les six mois à la CARU un rapport détaillé des utilisations
entreprises ou autorisées dans les zones du fleuve soumises à leur juridic-
 ion, afin que celle-ci vérifie si la somme de ces utilisations cause un pré-
 udice sensible.
   18. L’affirmation par l’Argentine de son droit de qualification initiale
de ses projets d’ouvrages est sûrement dans la logique de toute applica-
 ion de l’article 7, paragraphe 1, du statut. Mais alors, comment peut-on
nier que l’Uruguay possède une faculté similaire à l’égard de ses projets
 ndustriels ? Le demandeur n’est pas en position juridique de pouvoir nier
qu’en octobre 2003 M. Opertti, alors ministre des affaires étrangères de
 ’Uruguay, avait la faculté de qualifier le projet CMB (ENCE) aux fins de

227

 ’information à la CARU, car allegans contraria non audiendus est, et la
pratique constante de l’Argentine a consisté à construire des usines indus-
 rielles sans en aviser la CARU (voir l’opinion individuelle du vice-
président Alfaro dans l’affaire du Temple de Préah Vihéar (Cambodge
c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 40).


        3. La pratique relative à l’obligation d’informer la CARU
                  de l’article 7, paragraphe 1, du statut
               dans le cas des projets industriels nationaux
   19. Les comptes rendus de la CARU — par exemple ceux de 1996 rela-
 ifs au projet de pâte à papier Transpapel — illustrent bien que la ques-
 ion de la « qualification initiale » des projets d’ouvrages par l’Etat d’ori-
gine qui se pose nécessairement lors de la mise en œuvre de l’obligation
d’informer la CARU de l’article 7, paragraphe 1, du statut a toujours
été présente aux esprits lorsque étaient en cause des projets de construc-
 ion d’installations industrielles nationales de l’une ou de l’autre
Partie sur leur rive respective du fleuve (et non pas sur le fleuve Uruguay
 ui-même). Les membres de la CARU se sont en effet posé cette
question maintes fois dans le passé et leurs réponses furent loin d’être
uniformes.
   20. Les échanges entre Julio C. Carasales (Argentine) et Edison Gon-
zález Lapeyre (Uruguay) lors du projet Transpapel sont très significatifs à
cet égard. En outre, ils montrent que la principale préoccupation au sein
de la CARU en la matière a toujours été la préservation de la qualité des
eaux du fleuve et non pas l’intervention de la commission, sous une forme
ou une autre, dans les projets industriels nationaux de l’un ou l’autre
pays. L’ambassadeur M. Carasales (Argentine) n’a pu être plus clair
 orsqu’il a déclaré en 1996 :
      « dans la mesure où les études pertinentes ont été effectuées par les
      autorités uruguayennes compétentes et où le permis relatif à l’empla-
      cement [de l’usine Transpapel] a été accordé, la commission admi-
      nistrative du fleuve Uruguay n’a pas compétence pour rendre une
      opinion concernant une installation située sur le territoire de l’une
      des parties. Dans l’hypothèse où, lorsque l’usine sera en activité et en
      mode production, celle-ci poserait des problèmes de contamination,
      la CARU disposerait, alors, du pouvoir statutaire d’intervention en
      la matière. » [Traduction du Greffe.] (Contre-mémoire de l’Uru-
      guay, vol. IV, annexe 80, p. 203.)
   21. Au début des échanges entre les Parties concernant le projet CMB
 ENCE) (2003-2004), la position adoptée par M. Opertti, le ministre des
affaires étrangères de l’Uruguay, semble se situer dans une ligne de pen-
sée similaire ou très proche de celle manifestée par l’ambassadeur
M. Carasales lors du projet Transpapel. M. Opertti, dans ses réponses
aux questions des journalistes figurant au dossier aussi bien que dans sa

228

déclaration au Sénat de l’Uruguay 1, souligna en effet le caractère « natio-
nal » de l’usine de pâte à papier CMB (ENCE) à construire à Fray Bentos
 reconnu aussi par l’Argentine, en tout cas à partir de l’accord du
2 mars 2004) et que, de ce fait, le projet était soumis à la législation uru-
guayenne (et non aux réglementations de la CARU sur les ouvrages
« binationaux »).
   22. En outre, faisant usage de la faculté de qualification initiale de
 ’Etat territorial du projet — implicite dans l’article 7, paragraphe 1, du
statut —, le ministre affirma que l’usine n’allait pas causer un préjudice
sensible à l’Argentine et que, dans ces circonstances, en informer la
CARU impliquerait de la part de l’Uruguay une sorte de doute à cet
égard sur la viabilité environnementale de l’usine.

  II. POINTS D’ACCORD ENTRE LES PARTIES DANS LA PRÉSENTE INSTANCE
     CONCERNANT L’INTERPRÉTATION DE L’ARTICLE 7, PARAGRAPHE 1,
                ET QUESTION À DÉTERMINER PAR LA COUR

    23. La question de la qualification initiale des projets concernés a donc
bien été présente dans les origines historiques de ce différend entre
 ’Argentine et l’Uruguay, mais cette question ne se pose plus dans la pré-
sente instance car, comme il est dit au paragraphe 96 de l’arrêt, les deux
Parties sont d’accord pour considérer que les deux projets d’usines — à
savoir l’usine CMB (ENCE) et l’usine Orion (Botnia) — sont des projets
d’ouvrages suffisamment importants (entidad suficiente), qu’ils entrent
comme tels dans le champ d’application de l’article 7, paragraphe 1, du
statut de 1975, et que, en conséquence, la CARU doit en principe être
 nformée en application de ladite disposition.
    24. En outre, les deux Parties admettent : 1) que la CARU n’est pas
compétente pour approuver les projets relevant de l’article 7 du statut
dont elle est informée par la Partie d’origine du projet ; et 2) que les règles
de l’article 7, tout comme les autres règles sur la procédure de la « consul-
 ation préalable » du statut du fleuve, ne relèvent pas du jus cogens, et
que, partant, les Parties sont libres de ne pas les appliquer à une espèce
donnée aux termes d’un accord conclu entre elles.
    25. Cela a simplifié considérablement l’examen par la Cour de la ques-
 ion de la violation alléguée par l’Argentine des obligations de nature
procédurale par l’Uruguay. Cette question s’est réduite à l’essen-
 iel : 1) déterminer le moment auquel la CARU aurait dû recevoir l’infor-
mation par l’Uruguay des projets des usines concernées aux fins de son
filtrage initial par la commission ; et 2) déterminer la portée et le contenu
des accords conclus le 2 mars 2004 entre les ministres des affaires étran-
gères M. Bielsa (Argentine) et M. Opertti (Uruguay) et le 5 mai 2005 par
 es présidents de l’Argentine, M. Néstor Kirchner, et de l’Uruguay,

  1 Procès-verbal, intervention du ministre des affaires étrangères, M. Didier Opertti, au

Sénat uruguayen (nov. 2003), mémoire de l’Argentine, vol. VII, annexe 4, p. 73-75.

229

M. Tabaré Vázquez, comportant la création du Groupe technique de
haut niveau (GTAN).


      III. STADE DE LA PROCÉDURE AUQUEL L’URUGUAY ÉTAIT TENU
D’INFORMER LA CARU DES TRAVAUX DONT IL PROJETAIT LA RÉALISATION


   26. La question de la détermination du stade ou du moment où l’Etat
qui se propose de construire un ouvrage est tenu d’informer la CARU
soulève une question d’interprétation de l’article 7, paragraphe 1, car le
 exte de la disposition ne le dit pas expressément. L’information à la
CARU doit-elle se faire « au cours de la phase de planification du pro-
 et » ? Ou « après ladite phase, mais avant d’autoriser d’entreprendre
 ’activité de construction projetée » ? Et, dans la première hypothèse,
avant ou après qu’une autorisation environnementale préalable soit déli-
vrée par l’Etat d’origine du projet, dénommée dans le droit uruguayen
« Autorización Ambiental Previa (AAP) » ?
   27. Selon l’arrêt, l’obligation d’informer la CARU de l’Etat qui pro-
 ette les activités visées à l’article 7 du statut « intervient à un stade où
 ’autorité compétente a été saisie du projet en vue de la délivrance de
 ’autorisation environnementale préalable, et avant la délivrance de ladite
autorisation » (par. 105). Je ne partage pas cette conclusion de la majorité
de la Cour parce qu’elle renvoie à un stade trop précoce du processus de
planification, ce qui, à son tour, s’explique en partie par une conception
 nstitutionnelle de la CARU que je ne partage pas non plus, ainsi que par
 ’articulation que fait l’arrêt entre l’obligation d’informer la CARU énon-
cée à l’article 7, paragraphe 1, du statut du fleuve Uruguay de 1975 et le
principe de prévention qui, en tant que règle coutumière, fait maintenant
partie du corps de règles de fond du droit international de l’environne-
ment. Or, ce faisant, l’on introduit des limitations à la souveraineté ter-
ritoriale de l’Etat dans la phase de planification du projet industriel
concerné qui vont bien au-delà de celles explicitées à l’article 7 du statut,
ou qui nécessairement sous-entendent son texte. Cela se justifierait en
 onction d’une intention commune « évolutive » que la majorité prête aux
Parties en la matière dont il n’y a point de trace dans ledit article 7, ni
dans aucune autre des règles de nature procédurale constitutives du
« régime de consultation préalable » du statut de 1975, c’est-à-dire en
 onction d’une présomption. Or, comme cela a été dit au paragraphe 13
ci-dessus, les limitations à la souveraineté territoriale d’un Etat ne se pré-
sument pas.
   A mon avis, l’adoption des méthodes d’interprétation propres aux
 nterprétations dites « évolutives » ne trouve pas de justification dans le
présent contexte tout simplement parce que le libellé des dispositions
constitutives du « régime de consultation préalable » du statut de 1975, y
compris donc de son article 7, n’autorise pas, directement ou indirecte-
ment, l’interprète à le faire. En réalité, en adoptant lesdites méthodes, la
majorité n’a nullement eu recours aux « règle[s] pertinente[s] de droit

230

 nternational applicable[s] dans les relations entre les parties » (conven-
 ion de Vienne sur le droit des traités, art. 31, par. 3, al. c)) en vue de
déterminer le stade ou le moment où l’Etat territorial est tenu d’informer
 a CARU en application de l’obligation énoncée à l’article 7, para-
graphe 1, du statut, mais plutôt aux fins de la détermination du meilleur
moment pour le faire du point de vue de l’application du principe cou-
 umier de prévention du droit international de l’environnement.
   Ainsi donc, le rôle des « règles pertinentes de droit international appli-
cables dans les relations entre les parties » dans le processus interprétatif
est renversé. A la place d’avoir recours audit droit coutumier en tant
qu’élément, entre autres, pour déterminer le sens et la portée de l’ar-
 icle 7, paragraphe 1, du statut de 1975, l’on prête à cette disposition
conventionnelle la fonction de satisfaire aux besoins de l’application du
principe coutumier de prévention. Il en résulte que le texte, le contexte et
 es accords ou pratiques ultérieurs sont rendus banals dans le processus
 nterprétatif de l’article 7 du statut, celui-ci étant en fait orienté à étendre
 ’application de l’obligation coutumière de prévention — qui découle
d’une règle de fond — aux règles de nature procédurale du « régime de
consultation préalable » du statut du fleuve Uruguay. En outre, je crains
 ort que la solution retenue, qui ne correspond pas non plus à la pratique
suivie jusqu’à présent, ne devienne à l’avenir une source additionnelle de
difficulté pour l’une ou l’autre Partie ou pour toutes les deux.
   28. Par exemple, selon la législation uruguayenne, la présentation
d’une demande d’autorisation environnementale préalable par un tiers,
 ’examen par la DINAMA de ladite demande, voire même une éventuelle
recommandation favorable de la DINAMA aux autorités supérieures, ne
signifient nullement que le projet d’activité concerné puisse être quali-
fié — à n’importe quelle étape de ce processus — de projet d’activité de
 ’Etat uruguayen. En effet, pendant tout ce processus l’Etat n’a rien
retenu et, en conséquence, l’on ne peut pas dire que « l’Uruguay projette
de réaliser l’ouvrage ». Ce n’est qu’après la délivrance de l’autorisation
environnementale préalable (AAP) prévue par la législation uruguayenne
que l’on pourrait dire que le projet a été retenu par l’Etat uruguayen et
seulement aux fins de sa viabilité environnementale, car, pour entrepren-
dre des activités ou des travaux afférents à la construction de l’ouvrage, il
 aut être en possession d’autres permis ou autorisations, notamment d’un
plan de gestion de l’environnement (« PGA » en espagnol).
   29. Les autorisations environnementales préalables (AAP) du droit
uruguayen n’autorisent pas des activités ou des travaux de construction
d’aucune sorte, car le titulaire d’une AAP a seulement le droit de deman-
der une autorisation ou un permis de construction (voir affidavit de
Mme Alicia Torres, directeur de la DINAMA). Les autorisations ou per-
mis de construction, avec leur PGA correspondant, viennent bien après
 es AAP dans le procédé administratif, parfois même des années après et
pourvu que l’AAP en question n’ait pas expiré avant. En tout cas, pour
entamer le stade de la construction, ou celui ultérieur de la mise en service
 phase dite « opérationnelle »), d’autres autorisations des autorités uru-

231

guayennes compétentes postérieures à l’AAP initiale sont nécessaires en
vertu de la législation uruguayenne en vigueur.
   30. En outre, définir le stade ou le moment où l’on doit informer la
CARU en fonction des dispositions ou règlements de la législation de
 ’Etat concerné — comme le fait l’arrêt — n’est pas une bonne solution
dans la mesure où l’obligation de droit international d’informer la CARU
se trouve alors subordonnée dans son application à la législation natio-
nale de l’une ou de l’autre Partie. La législation nationale peut varier
d’un pays à l’autre, et peut être modifiée à tout moment sans le consen-
 ement de l’autre Partie, avec la conséquence fâcheuse qu’une Partie
pourrait être tenue d’informer la CARU de ses projets plus tôt qu’une
autre. Or, je ne pense pas que l’on puisse attribuer une telle intention aux
auteurs du statut du fleuve Uruguay de 1975.
   31. Ma position sur cette question se base sur le texte de l’article 7,
paragraphe 1, et sur l’article 28 du statut, sur l’objet et le but de l’infor-
mation dont il s’agit, sur les dispositions pertinentes du digeste de la
CARU qui développe le statut (sujet E.3, titre 2, chap. 3, sect. 1, art. 2 ; et
chap. 1, sect. 1, art. 1, al. a)), et sur la pratique des Parties au sein de la
CARU dans des affaires telles que Transpapel, port de M’Bopicuá, port
de Botnia, terminal de cargo de Nueva Palmira. Ces éléments interpréta-
 ifs n’avalisent pas la thèse selon laquelle l’« information » à la CARU
aux fins de l’article 7, paragraphe 1, du statut doit précéder « toute auto-
risation ».
   32. Il découle clairement du texte de l’article que l’obligation d’infor-
mer considérée a trait à la « réalisation » (carrying out) de l’« ouvrage »
projeté (le texte authentique espagnol ne présente aucune ambiguïté : « La
Parte que proyecte la construcción de nuevos canales ... o la realización
de cualesquiera otras obras... »). Il ne faut pas simplement que l’Etat pro-
 ette l’« ouvrage » concerné pour que l’obligation d’en informer la CARU
devienne applicable. Il faut encore, d’après le texte de l’article 7, para-
graphe 1, que l’Etat « projette la réalisation de l’ouvrage », car ce n’est que
 ors de la réalisation ou de la mise en œuvre du projet que des activités ou
des travaux y afférents pourraient affecter la navigation, le régime du
fleuve ou la qualité de ses eaux et, de ce fait, causer un préjudice sensible
à l’autre Etat car le fleuve est une ressource naturelle partagée.
   33. Il ne faut pas non plus perdre de vue que l’objet et le but de l’infor-
mation de la CARU prescrite par l’article 7, paragraphe 1, du statut, ne
sont que de permettre à la commission de déterminer sommairement,
dans un délai maximum de trente jours, si la réalisation du projet peut
affecter la navigation, le régime du fleuve ou la qualité de ses eaux et cau-
ser, de ce fait, un préjudice sensible à l’autre Etat. Cela renvoie à des acti-
vités ou à des travaux pouvant porter un préjudice d’ordre physique
au fleuve ou à ses eaux. La simple délivrance par une administration
publique d’une « autorisation » n’est pas un acte ou une activité suscep-
 ible de provoquer de tels effets.
   34. L’Argentine n’allègue pas dans la présente instance avoir subi
aucun préjudice sensible du seul fait de la délivrance par l’Uruguay de

232

 ’AAP pour l’usine CMB (ENCE) ou de l’AAP pour l’usine Orion (Bot-
nia), ni non plus du fait des « travaux préliminaires » à la construction des
usines que l’Uruguay a autorisée. Au début de l’affaire, l’Argentine par-
 ait des « risques », car, à l’époque, il n’y avait pas eu de travaux de cons-
 ruction. Lors de la phase orale, les préjudices sensibles allégués ne
concernaient pas, pour l’essentiel, les travaux de « construction », pré-
 iminaires ou principaux, de l’usine Orion (Botnia), mais, plutôt,
 es effets négatifs pour le fleuve ou ses eaux du « fonctionnement »
de l’usine, c’est-à-dire des effets de sa mise en service depuis le 9 no-
vembre 2007.
   35. Compte tenu des considérations précédentes, je suis d’avis que,
dans le silence du texte de l’article 7, paragraphe 1, la question considérée
doit être résolue par l’interprète par référence au droit international géné-
ral (convention de Vienne sur le droit des traités, art. 31, par. 3, al. c)).
Que dit le droit international en la matière ? Il dit que la communication
de l’information doit être faite « en temps utile » ou « opportun » (timely
ou in a timely manner) (voir, par exemple, convention sur le droit relatif
aux utilisations des cours d’eau internationaux à des fins autres que la
navigation de 1997, art. 12).
   36. Appliqué à l’article 7, paragraphe 1, du statut, cela veut tout sim-
plement dire que l’Etat auteur de la communication fasse connaître à la
CARU suffisamment à l’avance les aspects essentiels de l’ouvrage, son
mode de fonctionnement et les autres données techniques du projet
 art. 7, par. 3) pour permettre aux procédures prévues aux articles 7 à 12
de se dérouler comme prévu par le statut.
   37. En tout cas, d’un point de vue logique, le premier paragraphe de
 ’article 7 n’a de sens que s’il est interprété comme exigeant la communi-
cation de l’information à un stade où l’on dispose d’informations techni-
ques solides sur le projet, mais avant que la réalisation du projet n’ait
atteint un stade trop avancé, au-delà duquel l’appréciation du préjudice
potentiel de l’installation industrielle serait trop tardive pour offrir le
moindre remède, ce qui serait certainement contraire à l’article 7, para-
graphe 1, du statut.

                                      *
   38. Comme l’on vient de le dire, une AAP uruguayenne est une auto-
risation nécessaire, mais nullement suffisante pour que son titulaire puisse
entreprendre des activités ou des travaux de construction ou des activités
de mise en service. Dans le cas d’ENCE, l’entreprise a obtenu son AAP le
9 octobre 2003 et — avant l’abandon du projet en 2006 — avait seule-
ment réalisé des travaux de nivellement de terrain ; et, dans celui de Bot-
nia, cette société, après son AAP du 14 février 2005, réalisa également
d’autres travaux préparatoires (fondations en béton ; cheminée de l’usine)
avant que l’Uruguay lui octroie les autorisations de construction de
 ’usine proprement dite, autorisations qui ont été suivies, beaucoup plus
 ard, par celle de sa mise en service. Le cas de Botnia est instructif à cet

233

égard, car les travaux de construction de l’usine n’ont commencé qu’une
année environ après son AAP du 14 février 2005. En outre, entre cette
AAP et la mise en service de l’usine le 9 novembre 2007, la société vit
effectivement approuver :
— le 12 avril 2005, son plan de gestion de l’environnement (« PGA » en
  espagnol) pour l’enlèvement de la végétation et les travaux de terras-
  sement ;
— le 22 août 2005, son PGA pour la construction des fondations en
  béton et de la cheminée ;
— le 18 janvier 2006, son PGA pour la phase des travaux consacrée à la
  construction de l’usine ;
— le 10 mai 2006, son PGA pour la construction du dispositif de trai-
  tement des eaux usées ;
— le 9 avril 2007, son PGA pour la création d’un site d’enfouissement
  des déchets industriels non dangereux ;
— le 9 avril 2007, son PGA pour la construction d’un site d’enfouisse-
  ment des déchets industriels solides ;
— le 31 octobre 2007, son PGA relatif à ses opérations ;
— le 8 novembre 2007, l’exploitation effective de l’usine (duplique de
  l’Uruguay, par. 2.48, CR 2009/22, p. 13).
   39. Il s’ensuit que, à la date de la conclusion des accords que l’on exa-
minera ci-dessous (l’« arrangement » des ministres des affaires étrangères
 Bielsa-Opertti) du 2 mars 2004 et, même, l’accord des présidents (Kirch-
ner-Vázquez) du 5 mai 2005 portant création du GTAN, qui, selon moi,
écartent tous les deux l’application en l’espèce de la disposition énoncée à
 ’article 7, paragraphe 1, du statut du fleuve Uruguay), la période pour
 nformer respectivement la CARU timely, ou in a timely manner, de la
réalisation du projet d’usine CMB (ENCE) et du projet d’usine Orion
 Botnia) n’était point épuisée, car l’Uruguay avait toujours la possibilité
de le faire en temps utile ou d’une manière adéquate aux fins des buts
poursuivis par l’information.
   40. Ainsi, l’Uruguay n’a pu violer à la date des accords l’obligation
d’informer la CARU de l’article 7, paragraphe 1, du statut, car « le fait de
 ’Etat ne constitue pas une violation d’une obligation internationale à
moins que l’Etat ne soit lié par ladite obligation au moment où le fait se
produit » et « la violation d’une obligation internationale par le fait de
 ’Etat n’ayant pas un caractère continu a lieu au moment où le fait se
produit, même si ses effets perdurent » (articles sur la responsabilité inter-
nationale de l’Etat pour fait internationalement illicite, art. 13 et 14,
par. 1).
   41. Il n’y a donc pas eu de « retard illicite » de la part de l’Uruguay en
ce qui concerne l’obligation d’informer la CARU de l’article 7, para-
graphe 1, du statut du fleuve Uruguay avant la conclusion des accords ulté-
rieurs entre les Parties. Ajoutons que les deux Parties ont affirmé que les
 aits constitutifs de violations éventuelles d’ordre procédural portant sur
 es articles 7 à 12 du statut sont à qualifier de faits à caractère « instan-

234

 ané » (mémoire de l’Argentine, par. 8.12 et suiv. ; CR 2009/19, p. 45,
par. 3).


 IV. LA PORTÉE ET LE CONTENU DES ACCORDS MUTUELLEMENT CONVENUS
         ENTRE LES PARTIES LE 2 MARS 2004 ET LE 5 MAI 2005

   42. Aussi bien dans le cas d’ENCE que dans celui de Botnia, les
Parties ont décidé, d’un commun accord, de se passer de l’examen som-
maire de la CARU prévu à l’article 7 du statut et de procéder immédia-
 ement aux consultations et négociations directes visées à l’article 12.
Dans les deux cas, l’Argentine fut la Partie qui sollicita d’engager des
consultations directes avec l’Uruguay à des moments où la CARU ne
constituait pas un cadre viable, soit parce qu’elle avait suspendu ses ses-
sions, soit parce qu’elle se trouvait dans une impasse.
   43. Les règles énoncées aux articles 7 à 12 du statut du fleuve Uruguay
n’étant pas des normes impératives (jus cogens), rien n’empêche les
Parties de décider d’un « commun accord » de passer immédiatement aux
consultations directes sans avoir à suivre les modalités procédurales du
statut. C’est justement ce qu’elles ont fait en l’espèce. En effet, ce « com-
mun accord » existe. Et il se manifeste dans les deux accords mentionnés
ci-dessus invoqués par l’Uruguay dans la présente instance et dont
 ’Argentine a admis l’existence, quoiqu’elle s’oppose, en revanche, au
contenu et à la portée que leur prête l’Uruguay.
   44. L’arrêt reconnaît qu’il s’agit d’un « arrangement » (accord Bielsa-
Opertti) et d’un « accord » (accord des présidents créant le GTAN) qui
engagent les Parties dans la mesure où elles y ont consenti (paragra-
phes 128 et 138 de l’arrêt), mais rejette qu’ils aient eu, dans les circons-
 ances de l’espèce, un effet dérogatoire aux procédures du statut (art. 7
à 12). Pour les raisons exposées ci-dessous, je suis d’un avis contraire.

             1. L’accord des ministres des affaires étrangères
                             du 2 mars 2004
   45. Le 9 octobre 2003, lors d’une réunion des présidents Kirchner
 Argentine) et Battle (Uruguay) à Anchorena en Colonia (Uruguay), le
sujet des usines de pâte à papier à Fray Bentos semble avoir été consi-
déré. Mais il n’y a aucune référence sur les entretiens des présidents dans
 a documentation soumise à la Cour. Toutefois, les ministres des affaires
étrangères, M. Bielsa (Argentina) et M. Opertti (Uruguay), ont fait men-
 ion de la « M’Bopicuá plant » lors d’une conférence de presse dont le
dossier fait état. M. le ministre Bielsa a déclaré :
         « Nous avons parlé de l’usine M’Bopicuá. Les choses se présentent
      ainsi : lorsque la société aura établi son plan d’évaluation environne-
      mentale, celui-ci nous sera communiqué. L’Argentine estime que, si
      le plan est satisfaisant d’un point de vue environnemental — objectif
      également poursuivi par l’Uruguay, fort de son sixième rang mon-

235

     dial en matière de protection de l’environnement —, alors nous
     pourrons nous entendre.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Les positions de nos deux nations sont en tous points concor-
     dantes [sic]. Au contraire, nous voulons — l’Argentine veut — que
     cette usine soit effectivement construite, que ces emplois puissent
     effectivement être créés et que cet investissement puisse effectivement
     être réalisé, et ce sans aucune atteinte à l’environnement. » (Contre-
     mémoire de l’Uruguay, vol. II, annexe 14.)
Et M. le ministre Opertti (Uruguay) :
        « La opinión oficial del Gobierno es muy sencilla y muy clara : esto
     se trata de una inversión en territorio uruguayo sujeta a ley uru-
     guaya. Naturalmente que es una inversión importante y si de esa
     inversión pudieren directa o indirectamente derivar efectos que pudie-
     ran de alguna manera poner en riesgo valores ambientales, que tanto
     la Argentina como el Uruguay defienden porque los dos tenemos el
     mismo credo en esa materia, naturalmente que los dos trataremos de
     evitar que eso suceda. Y para ello ya existen mecanismos ... hay una
     Comisión Administradora del Río Uruguay y a ella llegaremos si es
     preciso. » 2 (Ibid.)
   46. Or, le même jour, le 9 octobre 2003, le MVOTMA (Ministerio de
Vivienda, Ordenamiento Territorial y Medio Ambiente) a procédé à la
délivrance à ENCE (« Gabenir S.A. » à cet moment-là) de l’AAP de
 ’usine de pâte à papier « Celulosa de M’Bopicuá » (CMB) sur la rive
gauche du fleuve Uruguay à Fray Bentos, près du pont international et
en face de la région argentine de Gualeguaychú, où la population avait
manifesté contre la construction de l’usine. L’Argentine a considéré que
ce fait violait l’article 7 du statut du fleuve Uruguay et a réagi contre la
délivrance à ENCE de l’AAP en question, notamment en cessant de par-
 iciper aux travaux de la CARU (cette situation s’étant prolongée jusqu’à
 a conclusion de l’accord du 2 mars 2004).
   47. Toutefois, les Parties ont continué à traiter du projet CMB (ENCE)
au niveau supérieur des ministres ou ministères des affaires étrangères,
c’est-à-dire en dehors de la CARU dont les sessions étaient suspendues.
Ainsi, par exemple, par une note diplomatique en date du 27 octobre
2003, le ministère des affaires étrangères de l’Uruguay a transmis à
 ’Argentine : 1) l’étude d’impact sur l’environnement d’ENCE ; 2) le rap-

 2    « Le point de vue officiel du gouvernement est très simple et très clair : il s’agit d’un
      investissement effectué sur le territoire de l’Uruguay et soumis à la loi uruguayenne.
      Il s’agit naturellement d’un investissement important. Si celui-ci risquait d’avoir,
      directement ou indirectement, des effets de nature à porter atteinte d’une manière ou
      d’une autre aux valeurs environnementales que défendent l’Argentine et l’Uruguay
      — les deux pays ayant la même approche en la matière —, ceux-ci veilleraient
      naturellement à ce que cela ne se produise pas. Des mécanismes à cet effet sont déjà
      en place ... il existe une commission administrative du fleuve Uruguay, que nous
      pourrions saisir le cas échéant. » [Traduction du Greffe.]

236

port technique de la DINAMA sur l’étude d’impact sur l’environnement
en date du 2 octobre 2003 ; et 3) l’AAP du 9 octobre 2003. En outre, le
7 novembre 2003, l’Uruguay, à la demande de l’Argentine, a transmis à
cette dernière une copie intégrale du dossier du MVOTMA relatif au pro-
 et CMB (ENCE) (soit 1683 pages). L’Argentine a donc reçu l’ensemble
de l’information relative au projet CMB (ENCE) seulement quelques
 ours après que l’Uruguay eut délivré, le 9 octobre 2003, l’AAP d’ENCE.
   48. L’Argentine a reconnu ces faits dans la présente instance aussi bien
qu’à l’époque où ils se sont produits. Par exemple, dans le rapport au
Sénat argentin pour l’année 2004 (préparé en 2005) par le chef de cabinet
des ministres argentins, Dr Alberto Angel Fernández, on lit la réponse
suivante du ministère argentin des affaires étrangères à une question
posée :
         « En conséquence de cette grave situation, et le consensus néces-
      saire au règlement de la question n’ayant pas été trouvé dans le cadre
      de la CARU, celle-ci a mis fin à ses sessions et l’examen de la ques-
      tion est revenu aux deux ministres des affaires étrangères.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         II. Dans ces conditions et en vertu de l’impasse à la CARU, le
      ministère argentin des affaires étrangères a demandé les informations
      techniques correspondantes à l’Uruguay. En novembre 2003, confor-
      mément à la demande du ministère argentin, le ministère uru-
      guayen ... a transmis à l’ambassade d’Argentine à Montevideo la
      documentation relative au projet de pâte à papier à M’Bopicuá. »
      (Duplique de l’Uruguay, vol. II, annexe R14, p. 616 ; les italiques
      sont de moi.)
   Dans son exposé sur le différend avec l’Uruguay devant la commission
des affaires étrangères de la chambre argentine des députés du
14 février 2006, le ministre argentin des affaires étrangères, M. Taiana,
s’est prononcé dans le même sens sur le fonctionnement du mécanisme
d’information et de consultations préalables du statut du fleuve Uruguay,
à savoir :
        « Il se peut toutefois que les parties ne parviennent pas, dans le
      cadre de la CARU, à un accord sur l’impact des travaux envisagés
      sur l’écosystème associé au fleuve Uruguay. Dans ce dernier cas, la
      question quitte la sphère de compétence de la commission et est ren-
      voyée pour examen au niveau des gouvernements. » (Ibid., vol. II,
      annexe R16 ; requête introductive d’instance de l’Argentine,
      annexe III, p. 4.)
   49. En se fondant sur les informations transmises par l’Uruguay ci-
dessus, les conseillers techniques de l’Argentine auprès de la CARU ont
étudié le projet CMB (ENCE) et rendu un rapport à leurs autorités en
 évrier 2004. Ils ont conclu qu’« il n’y aurait pas d’impact environnemen-
 al significatif du côté argentin » (contre-mémoire de l’Uruguay, vol. III,
annexe 46). Des délégués argentins auprès de la CARU ont souligné éga-

237

 ement cette conclusion (contre-mémoire de l’Uruguay, vol. IV,
annexe 99). Ce rapport a rassuré l’Argentine sur les effets éventuels de la
construction et du fonctionnement de l’usine litigieuse et ouvert la voie à
de nouvelles réunions entre les Parties et, finalement, le 2 mars 2004, à la
conclusion de l’accord entre les ministres Bielsa et Opertti.
   50. Lors de la présente instance, l’Argentine a souligné que l’accord du
2 mars 2004 n’écartait pas l’application en l’espèce de l’article 7 du statut,
et l’arrêt de la Cour donne raison sur ce point au demandeur. Mais le
 exte même de l’accord repris dans les minutes de la CARU du 15 mai 2004
et d’autres éléments de preuve documentaires d’origine officielle argen-
 ine ont emporté ma conviction dans le sens contraire. Pour moi, ces élé-
ments font résolument pencher la balance en faveur de la version des faits
présentée par l’Uruguay dans ses pièces écrites et lors de la phase orale, à
savoir que les ministres sont convenus à l’époque que l’usine CMB
 ENCE) de pâte à papier serait construite à Fray Bentos à la condi-
 ion : 1) que la CARU garde un certain contrôle sur des aspects techni-
ques relatifs à la construction de l’usine décrits dans l’accord, ce qui n’a
rien à voir avec l’examen sommaire de l’article 7, paragraphe 1, du statut ;
et 2) que soit établi, lors de la phase opérationnelle de l’usine, un suivi ou
monitoring de la qualité des eaux du fleuve par la CARU le long de la
zone de l’emplacement de l’usine.
   51. A la suite de la rencontre des ministres des affaires étrangères
M. Bielsa et M. Opertti, le 2 mars 2004 à Buenos Aires, l’ambassadeur
argentin, M. Sguiglia, et celui de l’Uruguay, M. Sader, ont échangé des
projets dans le but de consigner par écrit l’accord oral des ministres. Ces
échanges qui ont eu lieu entre mars et avril 2004 confirment l’existence de
 ’accord et son contenu. Le dernier projet échangé sur le contenu de
 ’accord se lit comme suit :
         « VIII) Le 2 mars 2004, les ministres des affaires étrangères de
      l’Argentine et de l’Uruguay ont conclu un accord relatif à la straté-
      gie à adopter dans cette affaire ; en d’autres termes, le Gouvernement
      uruguayen devra fournir les informations relatives à la construction
      de l’usine et, s’agissant de la phase opérationnelle, la CARU devra
      procéder à la surveillance de la qualité de l’eau, en application de
      son statut. » (Ibid., vol. IX, annexe 200.)
   52. Ce texte correspond aux déclarations faites à la presse le
3 mars 2004 tant par M. Opertti que par M. Bielsa et M. Sguiglia, ainsi
que, pour l’essentiel, au contenu d’un mémorandum du 1er avril 2004
adressé à l’ambassadeur M. Volonté Berro (Uruguay) par son ministre
conseiller M. Castillo. Se confirme ainsi que l’accord Bielsa-Opertti se
place après la phase de « planification » de l’usine dont relève l’obligation
d’informer la CARU de l’article 7, paragraphe 1, du statut. Cette phase se
situe bien avant l’accord, lequel est tourné vers l’avenir, c’est-à-dire vers
 es phases de la construction et du fonctionnement de l’usine.
   53. Le texte de l’accord Bielsa-Opertti fut aussi entériné dans le procès-
verbal de la CARU de la session extraordinaire du 15 mai 2004 (première

238

réunion de la commission depuis octobre 2003) et dûment authentifié par
 es signatures des chefs de la délégation argentine auprès de la CARU,
Roberto García Moritán, et de la délégation de l’Uruguay, Walter M. Bel-
visi, ainsi que par celle du secrétaire administratif de la CARU, Ser-
gio Chave (contre-mémoire de l’Uruguay, vol. IV, annexe 99). Le texte du
procès-verbal de la CARU se lit, dans son intégralité, comme suit :
        « Accords sur des questions générales
         I) Les deux parties ont souligné que la protection environnemen-
      tale du fleuve Uruguay est pour elles une question d’intérêt et de pré-
      occupation commune, qui s’est concrétisée par des actions menées en
      conformité avec les dispositions du statut du fleuve Uruguay et du
      plan de protection environnemental du fleuve Uruguay, signé par les
      deux pays le 29 octobre 2002 dans la ville de Paysandú.
         II) Le 2 mars 2004, les ministres des affaires étrangères de l’Argen-
      tine et de l’Uruguay se sont entendus quant à la façon de procéder en
      la matière, à savoir que le Gouvernement uruguayen fournira l’infor-
      mation relative à la construction de l’usine et que, s’agissant de la
      phase opérationnelle, la CARU procédera au suivi de la qualité des
      eaux conformément à son statut.

        Accords sur des questions spécifiques
         I) Les deux délégations ont réaffirmé l’engagement auquel étaient
      parvenus les ministres des affaires étrangères de la République argen-
      tine et de la République orientale de l’Uruguay le 2 mars 2004, en
      vertu duquel l’Uruguay communiquera les informations relatives à
      la construction de l’usine, parmi lesquelles le plan de gestion envi-
      ronnementale. Il s’ensuit que la CARU recevra les plans de gestion
      environnementale relatifs à la construction et à l’exploitation de
      l’usine soumis par l’entreprise au Gouvernement uruguayen une fois
      qu’ils lui auront été transmis par la délégation uruguayenne. La
      CARU les examinera, dans le cadre de ses attributions, compte tenu
      des termes figurant dans le décret ministériel 342/2003 susmentionné
      — en particulier les projets expressément signalés par le ministère du
      logement, de l’aménagement du territoire et de l’environnement
      comme exigeant une mise en œuvre et des études additionnelles de la
      part de l’entreprise avant de pouvoir être approuvés — en formulant
      ses observations, commentaires et suggestions, qui seront transmis à
      l’Etat uruguayen pour approbation et décision avec l’accord de
      l’entreprise. Une fois qu’il aura été satisfait à ces exigences, la
      CARU sera de nouveau saisie.
         II) S’agissant de la phase opérationnelle, il sera effectué un
      contrôle de la qualité environnementale conformément aux disposi-
      tions du statut du fleuve Uruguay, notamment son chapitre X, arti-
      cles 40 à 43. Les deux délégations sont convenues que, compte tenu
      de la taille du projet et de ses effets possibles, la CARU adoptera des

239

      procédures conformes au présent procès-verbal. Par ailleurs, il
      convient de prendre en compte comme données de référence les pré-
      lèvements effectués jusqu’à présent par la CARU pour le contrôle de
      la qualité des eaux (ces prélèvements démontrent l’absence de toxi-
      cité aiguë et une conformité aux normes de qualité voisine de 100 %).
      La décision de la CARU d’ajouter deux nouveaux sites de prélève-
      ment aux abords de l’usine contribuera à l’efficacité de ce contrôle.
         III) Les deux parties ont pris note de la prochaine réunion à
      caractère technique entre les autorités nationales des deux pays en
      vue d’échanger leurs points de vue sur la question, et sont convenues
      d’inviter les présidents de leurs délégations respectives auprès de la
      CARU à y participer.
         La décision
         Compte tenu de ce qui a été indiqué et convenu précédemment par
      les Parties, il est décidé de remettre, aux fins d’examen, d’analyse et
      d’évaluation, toute la documentation détenue par la CARU concer-
      nant le projet M’Bopicuá à la sous-commission de qualité des eaux
      et de la prévention de la pollution environnementale, en application
      de ce qui a été indiqué aux points (I et II — Accords sur des ques-
      tions spécifiques)... Il est également convenu de demander toutes les
      informations relatives à la phase de construction de l’usine confor-
      mément aux engagements pris par le ministère uruguayen des affai-
      res étrangères. A cet égard, et conformément au plan de protection
      environnementale, il est décidé d’un commun accord de convoquer
      un comité de consultants techniques à cette fin. » (Les italiques sont
      dans l’original.) [Traduction du Greffe.] (CARU, procès-verbal
      no 01/04, 15 mai 2004 (extrait), contre-mémoire de l’Uruguay, vol. IV,
      annexe 99, p. 108-110.)
   54. Dans le texte de cette décision de la CARU, on ne trouve pas un
seul passage, voire même un seul mot, pour pouvoir soutenir qu’il impli-
quait un retour à la commission aux fins de l’article 7, paragraphe 1, du
statut du fleuve Uruguay. Au contraire, la CARU exécute dans toute son
 ntégralité le contenu de l’accord conclu entre les ministres M. Bielsa et
M. Opertti le 2 mars 2004. L’arrêté 342/2003 mentionné au paragraphe I)
des « Accords sur des questions spécifiques » du procès-verbal de la CARU
est l’arrêté du MVOTMA du 9 octobre 2003 octroyant l’AAP du projet
CMB (ENCE).
   55. On comprend bien les remarques faites — avant l’adoption du
 exte du procès-verbal — par le président de la délégation argentine à la
CARU, M. Moritán, lequel, après avoir rappelé que l’Uruguay n’avait
« pas respecté » la « procédure prévue à [l’]article 7 », admit cependant
qu’« une contrainte importante dans notre position est l’accord conclu
par les ministres des affaires étrangères du 2 mars 2004, déjà évoqué ci-
dessus » et que « nous devons nous pencher sur les rapports en nos mains
et sur l’accord conclu par nos ministres des affaires étrangères » (contre-
mémoire de l’Uruguay, vol. IV, annexe 99, p. 18 et 19).

240

   56. Ainsi donc, à l’époque, les déclarations des délégués à la CARU
confirment pleinement la portée de l’accord des ministres des affaires
étrangères du 2 mars 2004 qui se dégage de la documentation versée au
dossier. En effet, d’après la teneur des déclarations des uns et des autres,
 ls ne s’attendaient plus à ce que la CARU exerce, en ce qui concerne
 ’usine CMB (ENCE), ses compétences générales, conformément aux
articles 7 à 11 du statut, mais seulement les tâches particulières convenues
dans l’accord Bielsa-Opertti.
   57. D’autres documents soumis à la Cour confirment la portée de
 ’accord du 2 mars 2004 que l’on vient d’exposer. Il n’est pas question
de s’y attarder, sauf pour ce qui est de certains documents officiels argen-
 ins de l’époque qui présentent un intérêt particulier, à savoir : 1) une
déclaration du ministère argentin des affaires étrangères figurant dans
un rapport au Sénat pour l’année 2004 (publié en 2005) ; 2) une déclara-
 ion du ministère argentin des affaires étrangères de l’époque figu-
rant dans un rapport présenté à la chambre des députés pour l’année
2004 ; et 3) une déclaration figurant dans le rapport annuel sur l’état
de la nation pour l’année 2004, établi par les services du président
argentin.
   58. Dans le premier de ces documents (déjà cités au paragraphe 48 ci-
dessus), le ministère argentin des affaires étrangères déclare que :
         « Le 2 mars 2004, les ministres des affaires étrangères de l’Argen-
      tine et de l’Uruguay sont parvenus à un accord sur la suite à donner
      à cette question, à savoir que le Gouvernement de l’Uruguay com-
      muniquera les informations relatives à la construction de l’usine et,
      en ce qui concerne la phase opérationnelle, chargera la CARU de
      procéder à la surveillance de la qualité de l’eau du fleuve Uruguay,
      conformément aux dispositions du statut du fleuve Uruguay, notam-
      ment des articles 40 à 43 de son chapitre X. Cette décision rejoint la
      demande expresse du gouverneur de la province d’Entre Ríos...
      L’accord des ministres des affaires étrangères, la note du gouverneur
      d’Entre Ríos et le rapport des experts techniques s’accordent à dire
      que la CARU devrait concentrer ses travaux sur la question des
      mécanismes de contrôle. » [Traduction du Greffe.] (Duplique de
      l’Uruguay, vol. II, annexe R14, p. 617.)
  59. La déclaration du ministère argentin des affaires étrangères figu-
rant dans un rapport présenté à la chambre des députés pour l’année
2004 dit ce qui suit :
        « En juin de la même année [2004], fut signé un accord bilatéral
      par lequel le Gouvernement argentin mettait fin au différend.

         Ledit accord respecte, d’une part, le caractère national uruguayen
      du projet et, d’autre part, la réglementation en vigueur qui s’ap-
      plique aux eaux du fleuve Uruguay par l’intermédiaire de la
      CARU.

241

         De même, il prévoit une méthode de travail pour les trois étapes
      de réalisation du projet : la planification, la construction et l’exploi-
      tation.
         Ont ainsi été mises en œuvre des procédures de contrôle concernant
      le fleuve Uruguay qui continueront de s’appliquer lorsque les usines
      auront été mises en service.
         Les contrôles sur les deux usines seront plus complets que ceux
      auxquels notre pays soumet ses propres usines sur le fleuve Paraná,
      lesquels ont, néanmoins, été approuvés par l’Uruguay (les technolo-
      gies proposées à propos desquelles la province d’Entre Ríos conteste
      à l’Uruguay sont les mêmes que celles que nous utilisons chez
      nous). » (Contre-mémoire de l’Uruguay, vol. III, annexe 46 ; les ita-
      liques sont de moi.)
   60. Aux termes de la déclaration figurant dans le rapport annuel de
 ’Argentine sur l’état de la nation pour l’année 2004, établi par le chef du
cabinet des ministres de la présidence (daté du 1er mars 2005) :
         « Ce même mois [à savoir le mois de juin 2004 (sic)], les deux pays
      ont signé un accord bilatéral qui a mis fin à la controverse sur l’ins-
      tallation d’une usine de pâte à papier à Fray Bentos.
         Cet accord respecte, d’une part, la caractéristique nationale et
      uruguayenne du travail, qui n’a jamais été discutée, et, d’autre part,
      le règlement en vigueur qui réglemente les eaux de la rivière Uruguay
      par la CARU.
         Il prévoit aussi une procédure active pour les trois phases de cons-
      truction du travail : projet, construction et exploitation. » (Ibid.,
      vol. III, annexe 48, p. 28.)
Et plus loin :
        « Au vu des « accords spécifiques des deux délégations de la CARU »
      concernant l’installation possible d’usines de pâte à papier sur la rive
      de l’Uruguay, un « plan de surveillance pour la qualité de l’environ-
      nement de la rivière Uruguay » a été conçu, lequel, avec le « plan de
      protection de l’environnement de la rivière Uruguay », contribue à
      maintenir la qualité de l’eau. Les standards de « qualité de l’eau » ont
      aussi été examinés et mis à jour, en considérant qu’il reste à les
      inclure dans l’Abrégé d’utilisations de la rivière Uruguay. » (Ibid.,
      vol. III, annexe 48, p. 28 ; les italiques sont de moi.)
   61. Ce texte confirme aussi la thèse de l’Uruguay selon laquelle le trai-
 ement convenu le 2 mars 2004 par les ministres M. Bielsa et M. Opertti
pour le projet d’ENCE fut par la suite appliqué également au projet Bot-
nia par les deux gouvernements. L’Argentine était déjà au courant du
projet Botnia au moins en novembre 2003, lorsque ses représentants offi-
ciels rencontrèrent, pour la première fois, les représentants de la société
Botnia à Buenos Aires, et la CARU elle-même en avait déjà pris connais-
sance au mois d’avril 2004, lors de sa première rencontre avec les repré-
sentants de la société. Lors de la création du GTAN, le communiqué de

242

presse conjoint du 31 mai 2005 fait état aussi « des usines de pâte à papier
que l’on construit dans la République orientale de l’Uruguay » (voir ci-
dessous). La CARU et sa sous-commission de la qualité des eaux et de la
prévention de la pollution ont fait la même chose. Par exemple, PROCEL
porte le titre : « Plan de monitoring de la qualité des eaux du fleuve Uru-
guay à proximité des usines de pâte à papier » (les italiques sont de moi).
   62. L’arrêt de la Cour admet que l’arrangement du 2 mars 2004 est
une procédure de substitution de la procédure du statut, mais il écarte
son application en l’espèce sur la base — pour moi surprenante — de son
non-respect par l’Uruguay. En effet, dans les paragraphes 129 et 131 de
 ’arrêt, la Cour constate que l’information que l’Uruguay était convenu
dans l’« arrangement » de transmettre à la CARU ne l’a jamais été. Et la
Cour de conclure qu’elle ne saurait accueillir la prétention de l’Uruguay
selon laquelle l’« arrangement » aurait mis un terme au différend relatif à
 ’usine CMB (ENCE) qui l’opposait à l’Argentine, concernant la mise en
œuvre de la procédure prévue à l’article 7 du statut. En outre, la Cour
observe que, lorsque l’arrangement est intervenu, il n’était question que
du projet CMB (ENCE) et rejette la prétention de l’Uruguay selon
 aquelle la portée de l’arrangement aurait été étendue par la suite par les
parties au projet Orion (Botnia), avec l’argument que « les deux usines »
n’ont été mentionnées qu’à partir de juillet 2004 dans le cadre du plan
PROCEL. Or, ajoute la Cour, ce plan ne concerne que les mesures de
suivi et de contrôle de la qualité environnementale des eaux du fleuve,
mais non les procédures de l’article 7 du statut de 1975. Et, alors, la Cour
conclut que, n’ayant jamais été appliqué par l’Uruguay, l’« arrangement »
ne peut être considéré comme une dérogation aux obligations de nature
procédurale prévues par l’article 7 du statut de 1975.
   63. A mon grand regret, je suis en désaccord avec cette conclusion de
 ’arrêt. En ce qui concerne le monitoring, l’accord a été pleinement appli-
qué par la CARU avec l’accord des deux délégations au sein de la com-
mission, laquelle adopta le plan PROCEL le 12 novembre 2004, plan qui
 ut appliqué jusqu’à ce que les délégués argentins se soient retirés. Quant
à la transmission par l’Uruguay de l’information technique relative à la
construction de l’usine CMB (ENCE), l’Uruguay n’a jamais eu la possi-
bilité de la faire car elle ne fut pas construite. Le seul PGA de cette usine
qui existe concerne le « défrichement des travaux de terrassement » du
28 novembre 2005. Il n’y en a pas d’autre pour ce qui est de la construc-
 ion de l’usine à Fray Bentos, dont le projet fut finalement abandonné
par ENCE.
   64. En ce qui concerne Orion (Botnia), les travaux de construction de
 ’usine sur le terrain se sont développés après la fin formelle des négocia-
 ions directes au sein du GTAN, que l’arrêt place au 3 février 2006
 par. 157). En outre, l’Uruguay a transmis à la CARU par télécopie du
6 décembre 2004 « le dossier administratif du projet d’usine de produc-
 ion de cellulose kraft, demande d’autorisation environnementale préa-
 able [AAP] sollicitée par Botnia S.A. » (contre-mémoire de l’Uruguay,
vol. IV, annexe 111, procès-verbal de la CARU no 09/04 (10 décem-

243

bre 2004)). L’Uruguay a donc envoyé cette information à la CARU avant
 ’octroi de l’AAP du 14 février 2005. Dans la documentation soumise à la
Cour, on trouve des références sur l’application de l’arrangement aux
« deux usines » non seulement dans les documents de la CARU sur le plan
PROCEL, mais aussi dans des documents officiels argentins tels que, par
exemple, la déclaration du ministère argentin des affaires étrangères figu-
rant dans un rapport à la chambre des députés pour l’année 2004 (voir le
paragraphe 59 ci-dessus).
   65. L’arrangement du 2 mars 2004 a été parfaitement appliqué dans la
mesure où il a été possible de le faire matériellement (impossibilium nulla
obligatio est).

 2. L’accord des présidents du 5 mai 2005 portant création du GTAN
   66. Dans une note diplomatique du 12 janvier 2006 adressée à l’ambas-
sadeur de l’Uruguay en Argentine, le ministère argentin des affaires
étrangères a décrit les circonstances qui ont conduit à la création du
GTAN de la manière suivante : « Le désaccord qui règne au sein de la
commission administrative du fleuve Uruguay (CARU) ... [a] conduit les
gouvernements des deux pays à se pencher directement sur la question
d’établir un groupe de travail de haut niveau (GTAN)). » (Contre-
mémoire de l’Uruguay, vol. III, annexe 59.) Voir aussi le discours du
12 février 2006 du ministre des affaires étrangères de l’Argentine,
M. Taiana, devant la commission des affaires étrangères de la chambre
des députés annexé à la requête introductive de la présente instance.
   67. Il y a également des motifs d’ordre politique à l’origine du GTAN.
Une opposition grandissante à la construction des deux usines de pâte à
papier à Fray Bentos s’est fait sentir au sein de la population de la pro-
vince argentine d’Entre Ríos, des manifestations massives ont eu lieu et
des routes internationales et des ponts sur le fleuve Uruguay ont été blo-
qués, notamment le pont General San Martín, qui a été fermé à la circu-
 ation comme résultat des actions promues par le mouvement des « asam-
bleistas » de Gualeguaychú. D’autre part, le 1er mars 2005, un nouveau
Gouvernement uruguayen est entré en fonctions suite à l’installation du
président Tabaré Vázquez.
   68. Il convient de noter que l’accord des présidents du 5 mai 2005 fut
conclu à l’initiative de l’Argentine. En effet, dans une lettre datée égale-
ment du 5 mai 2005, le ministre des affaires étrangères de l’Argentine,
M. Bielsa, proposa expressément à son homologue uruguayen, M. Gar-
gano, des discussions directes au sujet des deux usines (ENCE et Botnia)
 duplique de l’Uruguay, vol. II, annexe R15). C’est donc la Partie argen-
 ine qui, encore une fois, proposa que la question des usines de pâte à
papier soit traitée par les deux gouvernements en dehors de la CARU.
Toutefois, l’arrêt ne tire de ce fait aucune conclusion pour ce qui est de la
question de savoir si la conduite de l’Uruguay à l’époque fut ou non
conforme à ses obligations en la matière, compte tenu des prescriptions
du régime de consultation du statut du fleuve Uruguay et de l’arrange-

244

ment Bielsa-Opertti du 2 mars 2004 qui était toujours en vigueur lorsque
e 14 février 2005 le Gouvernement uruguayen sortant délivra l’AAP de
Botnia.
  69. Dans sa lettre du 5 mai 2005 au ministre uruguayen M. Gargano,
e ministre argentin, M. Bielsa, a en effet écrit :
         « J’ai le plaisir de vous adresser la présente au sujet du projet
      d’implantation de deux usines de production de cellulose dans la
      zone de Fray Bentos, en face de la ville argentine de Gualeguaychú,
      province d’Entre Ríos.
         A cet égard, je dois à nouveau vous faire part des vives préoccu-
      pations de la population et des autorités de ladite province — pré-
      occupations que le gouvernement national fait siennes — en raison
      de l’impact sur l’environnement que pourrait avoir le fonctionne-
      ment de ces usines.
         Sans préjudice des procédures de contrôle et de surveillance de la
      qualité de l’eau mises en place par la CARU, cette situation, vu sa
      gravité potentielle, appelle une intervention plus directe des autorités
      compétentes chargées de la protection de l’environnement avec la
      coopération ... des établissements universitaires spécialisés. »
 Cette lettre du ministre Bielsa transmet en outre à son homologue uru-
guayen les demandes du gouvernement de la province argentine d’Entre
Ríos, y compris la considération de l’emplacement des usines.)

   70. Le texte de l’accord des présidents Vázquez et Kirchner portant
création du Groupe technique de haut niveau (GTAN) fit l’objet d’un
communiqué de presse conjoint argentino-uruguayen en date du
31 mai 2005, approuvé par les ministres des affaires étrangères respectifs.
Il se lit comme suit :
         « Suivant ce qui a été convenu entre MM. les Présidents de la
      République argentine et de la République orientale de l’Uruguay, les
      ministères des affaires étrangères des deux pays constituent, sous
      leur supervision, un groupe de techniciens, pour complément
      d’études et d’analyses, d’échanges d’information et de suivi des
      conséquences qu’aura, sur l’écosystème du fleuve qu’ils partagent,
      le fonctionnement des usines de pâte à papier que l’on construit
      [« que se están construyendo en » dans le texte espagnol authentique]
      dans la République orientale de l’Uruguay.
         Le groupe mentionné ... doit produire un premier rapport dans un
      délai de 180 jours. » (Paragraphe 132 de l’arrêt.)
  71. A la lumière de ce texte, et compte tenu de la lettre de M. Bielsa à
M. Gargano ci-dessus, il est évident que les Parties sont mutuellement
convenues le 5 mai 2005 de passer outre aux modalités des articles 7 à 11
du statut au bénéfice des « négociations directes » immédiates au sein du
GTAN ; négociations prévues à l’article 12 du statut comme le dit expres-
sément l’Argentine dans sa note diplomatique du 14 décembre 2005, et

245

que le paragraphe 4 de la requête introductive de la présente instance
confirme. Et, selon le troisième paragraphe de la lettre de M. Bielsa à
M. Gargano, l’« intervention plus directe » des gouvernements demandée
à ce moment-là par l’Argentine et que l’Uruguay accepta aurait lieu
« sans préjudice des procédures de contrôle et de surveillance de la qualité
de l’eau engagées par la CARU » qui avaient été définies par l’accord du
2 mars 2004.
   72. De l’accord des présidents du 5 mai 2005, il s’ensuit qu’il ne fut
point question, à cette date, pour l’Argentine et l’Uruguay de revenir sur
 a procédure convenue en mars 2004 par les ministres des affaires étran-
gères des deux pays pour CMB (ENCE) et étendu par la suite à Orion
 Botnia). Les éléments de discussion encore pendants entre les Parties qui
étaient censés être examinés directement par elles au sein du GTAN
concernaient uniquement — d’après le texte de l’accord des prési-
dents — les conséquences sur l’écosystème du fleuve qu’aura « le fonction-
nement » des usines (les deux usines) de pâte à papier en train d’être
construites dans la République orientale de l’Uruguay. La lettre du deman-
deur du 14 décembre 2005 constatant l’échec des négociations directes au
sein du GTAN est pour moi une preuve déterminante à cet égard parce
que, une fois constaté le manque d’accord au sein du GTAN sur les ques-
 ions pendantes, l’Argentine se place dans le cadre de l’article 12 du statut
du fleuve Uruguay sans dénoncer pour autant l’arrangement du
2 mars 2004.
   73. L’arrêt admet que le communiqué de presse du 31 mai 2005 est
 ’expression d’un accord entre les deux Etats, mais seulement pour créer
un cadre de négociation, le GTAN, afin d’étudier, analyser et échanger
des informations sur les effets que le fonctionnement des usines de pâte à
papier que l’on construit dans la République orientale de l’Uruguay
pourrait avoir sur l’écosystème du fleuve, le groupe devant produire un
premier rapport dans un délai de 180 jours (paragraphe 138 de l’arrêt).
La Cour admet également que le GTAN a été créé dans le but de per-
mettre aux négociations prévues à l’article 12 du statut d’avoir lieu (para-
graphe 139 de l’arrêt).
   74. Par la suite, l’arrêt conclut : 1) que l’accord contenu dans le com-
muniqué du 31 mai 2005 ne peut être interprété comme exprimant
 ’accord des Parties pour déroger aux autres obligations de nature procé-
durale prévues par le statut, en particulier à l’article 7 ; et 2) que l’Argen-
 ine n’a pas renoncé, dans ledit accord, aux droits de nature procédurale
qu’elle détient de manière claire et non équivoque du statut de 1975, ni à
 nvoquer la responsabilité de l’Uruguay du fait de leur violation éven-
 uelle (paragraphes 140 et 141 de l’arrêt). Je ne partage pas ces conclu-
sions de l’arrêt parce qu’elles ignorent l’accord des ministres des affaires
étrangères du 2 mars 2004 qui était toujours en vigueur à la date de la
conclusion de l’accord des présidents du 5 mai 2005. En outre, celui-ci n’a
pas mis fin à l’accord du 2 mars 2004. Bien au contraire, il confirme la
portée de l’accord du 2 mars 2004.


246

   75. En effet, l’accord du 2 mars 2004 n’a pas été remis en question par
 e texte ou l’esprit de l’accord des présidents créant le GTAN, ni par les
 ermes du communiqué de presse du 31 mai 2005. L’Argentine n’a pas
prouvé, à ma satisfaction, qu’en concluant l’accord des présidents l’Uru-
guay renonçait aux droits qui sont les siens en vertu de l’accord de mars
2004. Si tel avait été le cas, quelle aurait été la contrepartie ? L’interpréta-
 ion selon laquelle l’accord de mai 2005 aurait octroyé à l’Argentine des
droits de regard considérables sur la construction des usines (qui vont
bien au-delà des articles pertinents du statut de 1975) sans aucune contre-
partie de sa part à l’égard de l’Uruguay n’est pas une interprétation te-
nable par rapport aux faits de la cause. La lettre du ministre Bielsa
du 5 mai 2005, qui, par sa teneur, fait partie des « travaux préparatoires »
de l’accord des présidents, ne confirme pas non plus les conclusions
de l’arrêt sur cette question. Pour moi, pacta sunt servanda, avec la
bonne foi y afférente, gouverne les rapports entre les Parties pour ce
qui est de l’interprétation et de l’application des dispositions du statut
de 1975, mais aussi de l’accord des ministres du 2 mars 2004, dont
 ’existence et la portée sont en fait confirmées par l’accord des présidents
du 5 mai 2005.
   76. La Cour observe également dans son arrêt que l’accord contenu
dans le communiqué de presse du 31 mai 2005, en se référant « aux
usines de pâte de papier que l’on construit dans la République orien-
 ale de l’Uruguay », constate un simple fait et ne peut être interprété,
ainsi que le prétend l’Uruguay, comme une acceptation de cette
construction par l’Argentine (paragraphe 142 de l’arrêt). Je regrette
de ne pas pouvoir m’associer à cette conclusion de la Cour, car la
phrase en question est loin de constater un simple fait. Pour moi, elle
constate, certes, un fait, mais un fait qui reflète une relation de droit
entre les Parties qui découle à la fois du statut de 1975 et de l’arran-
gement du 2 mars 2004, ainsi que de l’accord des présidents du
5 mai 2005.

      3. La procédure pour les usines de pâte à papier à Fray Bentos
             établie par les accords convenus entre les Parties
   77. Il découle de la portée et du contenu des accords du 2 mars 2004 et
du 5 mai 2005 que les Parties sont convenues d’une procédure ad hoc
pour traiter de la question des usines de pâte à papier sur la rive uru-
guayenne du fleuve Uruguay à Fray Bentos. Cette procédure a maintenu
 e régime de négociations directes du statut du fleuve de 1975 et, si les
Parties n’aboutissent pas à un accord, le règlement judiciaire du différend
à la demande de l’une ou de l’autre Partie, tel que prévu aux articles 12
et 60 du statut du fleuve Uruguay. Mais elle a écarté en l’espèce les moda-
 ités procédurales relatives à la réalisation d’ouvrages prévues aux arti-
cles 7 à 11 du statut.
   78. Le rôle de la CARU dans la procédure convenue par les Parties fut
défini par l’accord du 2 mars 2004 et clairement explicité dans le procès-

247

verbal de la commission entérinant cet accord (points I) et II) des
« Accords sur des questions spécifiques » (cités au paragraphe 53 ci-
dessus)). Il en résulte que, dans la présente affaire, la Cour n’a pas à appré-
cier la conduite des Parties par rapport à des modalités procédurales du
statut concernant la CARU qui ne sont pas, selon ma conviction, appli-
cables dans l’espèce. D’autre part, sur la question de principe, je ne lis pas
 ’expression « par l’intermédiaire de la commission » du statut comme
devant exclure les échanges entre chefs d’Etat, ou ministres des affaires
étrangères, ou la voie diplomatique. Il est absurde de penser que les Etats
avaient l’intention de se priver de ces moyens lors de la conclusion du
statut de 1975. En fait, les interprétations contraires à cette conclusion
ajoutent au texte, car le statut ne dit pas que les Parties peuvent commu-
niquer seulement par l’intermédiaire de la CARU. En tout cas, selon
 ’information qui a été soumise à la Cour, d’une part, l’Uruguay a trans-
mis directement à l’Argentine des informations sur les projets d’usines et
 ’Argentine a accepté de recevoir cette information et, d’autre part,
 ’Argentine a demandé directement à l’Uruguay des informations sur ces
usines et l’Uruguay a accepté de les lui transmettre. Il est donc évident
qu’en l’espèce les Parties ont accepté une procédure de transmission
d’information alternative à la procédure statutaire, d’après laquelle la
CARU est censée agir comme intermédiaire.
   79. En revanche, la procédure adoptée par les Parties donne à la
CARU des compétences en la matière, notamment en ce qui concerne la
protection et la préservation du milieu aquatique, d’une nature beaucoup
plus substantielle. L’accord du 2 mars 2004 signifia certainement un
retour à la commission, bien que non pas aux fins des articles 7 à 11 du
statut, mais pour deux tâches inédites dans les dispositions procédurales
du statut. Ces tâches concernent d’une part « la construction de l’usine »
et d’autre part « la phase opérationnelle de l’usine ».
   80. Pour ce qui est de « la construction de l’usine », l’Uruguay devait
communiquer à la CARU les plans de gestion environnementale (PGA)
relatifs à la construction et à l’exploitation de l’usine ENCE afin que la
commission puisse formuler ses observations, commentaires ou rapports,
« qui seront transmis à l’Etat uruguayen pour approbation et décision
avec l’accord de l’entreprise ». En ce qui concerne la phase opérationnelle
d’un projet industriel national, le statut de 1975 ne donne pas de compé-
 ences de nature procédurale à la CARU. Par contre, les accords conve-
nus par les parties ont chargé la commission de réaliser un monitoring de
 a qualité environnementale du fleuve suivant les prévisions du statut,
notamment de son chapitre X relatif à la « pollution » (art. 40 à 43), tâche
que la CARU a menée à bien par la création et la mise en œuvre dans le
cadre de la commission d’« un plan de suivi » de la qualité des eaux du
fleuve dans la zone des usines de pâte à papier (PROCEL).
   81. L’acceptation par l’Argentine, en mars 2004, du principe même de
 a construction des usines est pleinement confirmée par l’accord de 2005
créant le GTAN, qui s’occupa seulement des effets du fonctionnement
des usines sur l’écosystème du fleuve. Il est vrai que l’Argentine a alors

248

essayé de rouvrir partiellement la question de reconsidérer l’emplacement
des usines (lettre de M. Bielsa à M. Gargano du 5 mai 2005, duplique de
 ’Uruguay, vol. II, annexe R15), mais cette demande s’est heurtée à une
fin de non-recevoir de la part de l’Uruguay basée, probablement, sur ce
qui avait été convenu par les Parties dans l’accord du 2 mars 2004.
L’accord de 2005 donna mandat au GTAN, et non pas à la CARU, pour
mener « des études et analyses complémentaires, échanger des informa-
 ions et assurer un suivi » afin d’étudier les conséquences du fonction-
nement des usines de cellulose en cours de construction sur le fleuve
Uruguay pour l’écosystème du fleuve Uruguay. Il ne fut plus question
ni de planification ni de construction des usines, mais des effets du « fonc-
 ionnement » des usines.
   82. Dans la procédure convenue par les accords des Parties, les moda-
 ités des échanges entre elles concernant les usines de pâte à papier à Fray
Bentos ont été beaucoup plus favorables à la protection des intérêts en la
matière de l’Argentine que les modalités procédurales des articles 7 à 11
du statut de 1975. Dans le statut, il n’est question ni de visites ou de réu-
nions au sommet de chefs d’Etat et/ou de ministres des affaires étran-
gères, ni de la création d’un groupe de haut niveau technique, comme le
GTAN, composé de diplomates, de juristes et d’experts des deux pays,
qui s’est réuni à partir du 3 août 2005 et qui a traité des deux projets
d’usines, car ENCE n’avait pas encore abandonné le projet de construc-
 ion de l’usine CMB. C’est donc par ces moyens, dégagés par la diplo-
matie, que la finalité poursuivie par « la notification à l’autre partie » dont
 l est question à l’article 7, paragraphe 2, du statut a été atteinte en
 ’espèce par les Parties.
   83. Dans la procédure convenue, l’Argentine n’a pas eu à évaluer toute
seule — ou avec une connaissance sommaire des aspects essentiels des
usines — les données techniques des usines ou les effets de leur fonction-
nement, ni le préjudice sensible éventuel qu’elles pourraient causer à
 ’Argentine ou au fleuve Uruguay en tant que recours naturel partagé, car
elle a pu compter avec la collaboration de l’Uruguay.
   84. Dès les premières étapes du projet ENCE, l’Uruguay a transmis à
 ’Argentine toute la documentation qu’il avait alors en sa possession sur
 e projet. L’Argentine a admis que les informations sur l’usine ENCE
étaient suffisantes car ses experts ont pu élaborer, sur la base de ces infor-
mations, des rapports en février 2004. En outre, au cours de la seconde
moitié de 2005, au sein du GTAN, l’Uruguay a fourni encore beaucoup
d’autres informations à l’Argentine sur cette usine et des informations
encore plus abondantes et détaillées sur l’usine Botnia qu’il ne l’a fait
pour l’usine ENCE en 2004 et 2005.
   85. Au cours des réunions du GTAN, l’Uruguay a, en effet, remis à
 ’Argentine pas moins de trente-six nouveaux documents, y compris la
 otalité du dossier de plus de 4000 pages de la DINAMA concernant Bot-
nia. D’après les informations contenues dans le dossier de l’affaire, l’Uru-
guay aurait répondu au sein du GTAN aux demandes d’information de
 ’Argentine, même si, parfois, il a dû faire des recherches pour les satis-

249

 aire. En tout cas, au cours de la phase orale, le demandeur ne s’est pas
plaint du manque d’information. Il semble donc que le défendeur a rem-
pli pleinement son obligation juridique de tenir l’autre Etat informé
(information sharing obligation).
   86. Il convient de signaler également que, dans la procédure convenue
par les Parties, l’Argentine n’a pas été soumise aux contraintes de temps
qu’impose le statut avec son système de délais dans ses articles 7 et 8. Elle
n’a pas été limitée, par exemple, par le délai de cent quatre-vingts jours
pour informer l’autre Partie que l’exécution de l’ouvrage ou le pro-
gramme d’opérations pouvaient causer un préjudice sensible à la naviga-
 ion, au régime du fleuve ou à la qualité de ses eaux. Entre mars 2004 et
mai 2005, il s’est écoulé plus d’un an, c’est-à-dire plus du double du délai
de six mois prescrit à l’article 8 du statut.
   87. En somme, chaque fois que les Parties conviennent de rechercher
des solutions mutuellement acceptables par voie de consultations directes
en vue de résoudre un désaccord ou un différend relatif à l’interprétation
ou à l’application du statut de 1975, l’on ne peut pas dire que la non-
application éventuelle des délais statutaires pertinents qui en résulterait
soit constitutive d’un fait internationalement illicite.
   88. Finalement, il faut se rappeler que « tout litige né entre les Parties
au sujet du fleuve » ne doit être examiné par la CARU — dans le cadre de
 a procédure de conciliation prévue au chapitre XIV du statut
de 1975 — que sur proposition de l’une d’elles et, si la CARU ne parvient
pas à un accord dans un délai de cent vingt jours, les deux parties doivent
s’efforcer de régler la question par des négociations directes (articles 58
et 59 du statut). En l’espèce, aucune des Parties n’a demandé à la CARU
de régler leur litige sur l’interprétation et l’application des dispositions
des articles 7 à 12 du statut par voie de conciliation. Les Parties sont
allées — sans l’intermédiation de la commission — aux « négociations
directes », créant à ces fins un cadre ad hoc de négociation, à savoir le
GTAN.


        V. LES OBLIGATIONS DE L’URUGUAY PENDANT LA PÉRIODE
                        DE NÉGOCIATIONS DIRECTES


   89. Comme cela est indiqué dans l’introduction de cette opinion, je
partage entièrement la conclusion de la Cour lorsqu’elle rejette l’existence
d’une « obligation de non-construction » qui pèserait sur l’Uruguay entre
 a fin des négociations directes au sein du GTAN et la décision de la
Cour, ainsi que les motifs de son rejet car, comme le dit l’arrêt, cette
prétendue obligation « ne figure pas expressément dans le statut de
1975 et ne découle pas davantage de ses dispositions » (paragraphe 154
de l’arrêt).
   90. Je voudrais seulement ajouter que la prétendue obligation ne
découle pas non plus du droit international général car, comme l’a si bien
dit la sentence arbitrale dans l’affaire du Lac Lanoux :

250

         « Admettre qu’en une matière déterminée il ne peut plus être
      exercé de compétence qu’à la condition ou par la voie d’un accord
      entre deux Etats, c’est apporter une restriction essentielle à la sou-
      veraineté d’un Etat, et elle ne saurait être admise qu’en présence
      d’une démonstration certaine. Sans doute, la pratique internationale
      révèle-t-elle quelques cas particuliers... Mais ces cas sont exception-
      nels et la jurisprudence internationale n’en reconnaît pas volontiers
      l’existence, surtout lorsqu’ils portent atteinte à la souveraineté terri-
      toriale d’un Etat, ce qui serait le cas dans la présente affaire.
         En effet, pour apprécier, dans son essence, la nécessité d’un accord
      préalable, il faut se placer dans l’hypothèse dans laquelle les Etats
      intéressés ne peuvent arriver à un accord. Dans ce cas, il faut ad-
      mettre que l’Etat normalement compétent a perdu le droit d’agir
      seul, par suite de l’opposition inconditionnée et discrétionnaire d’un
      autre Etat. C’est admettre un « droit d’assentiment », un « droit de
      veto », qui paralyse, à la discrétion d’un Etat, l’exercice de la
      compétence territoriale d’un autre Etat. » (Nations Unies, Recueil
      des sentences arbitrales, vol. XII, p. 306, par. 11 ; les italiques sont
      de moi.)

   91. Toutefois, je suis en désaccord avec l’arrêt en ce qui concerne la
question de savoir si la conduite de l’Uruguay pendant la période des
négociations directes au sein du GTAN a été conforme à ses obligations
 uridiques vis-à-vis de l’Argentine, compte tenu du principe de l’obliga-
 ion de négocier. Je n’ai pas l’ombre d’un doute que cette obligation
existe en droit international et je comprends aussi que, étant donné son
 mportance pour les relations internationales, la Cour soit exigeante
 orsqu’il s’agit de la faire respecter, car la confiance réciproque est une
condition inhérente de la coopération internationale (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 268, par. 46). Mon
désaccord ne concerne donc pas l’existence ou l’importance de cette obli-
gation, mais plutôt l’application aux circonstances et aux faits de la cause
qu’en fait l’arrêt.
   92. J’accepte donc que, lors des négociations au sein du GTAN, l’Uru-
guay — de même que l’Argentine d’ailleurs — était obligé d’y participer
de bonne foi, sans a priori, de manière que la négociation ait un sens, et
d’être disposé à tenir raisonnablement compte des vues de l’autre Partie,
sans pour autant être obligé d’arriver à un accord car, en droit inter-
national, l’engagement de négocier n’implique pas l’obligation de
s’entendre. Le GTAN devant produire un rapport dans un délai de
cent quatre-vingts jours et ses travaux ayant débuté le 3 août 2005,
 ’Uruguay serait obligé de se conduire en conformité avec ladite obli-
gation en principe jusqu’à la fin des négociations du GTAN fixée par
 ’arrêt au 3 février 2006.
   93. Or, il est toutefois possible que les consultations entre les Parties se
 rouvent dans une impasse avant l’expiration impartie pour les négocia-
 ions directes, six mois dans l’espèce comme l’on vient de le dire. Dans

251

une telle hypothèse, il me semble contraire à la bonne administration de
 a justice d’obliger les Parties à attendre que le délai soit entièrement
révolu avant de se libérer de l’obligation considérée. A cet égard, je suis en
principe de l’avis que, dans ce genre de circonstances, l’une ou l’autre partie
n’est pas tenue d’adopter un comportement manifestement illusoire et
dépourvu de portée ou qui s’est déjà révélé vain (voir l’opinion individuelle
du juge Tanaka, Barcelona Traction, Light and Power Company, Limited
(Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 145).
   94. Ma première observation concerne donc la question de la portée
 emporelle en l’espèce de l’obligation considérée, car une situation sem-
blable s’est produite dans la présente affaire. Les négociations directes au
sein du GTAN sont tombées dans l’impasse bien avant le 3 février 2006,
à savoir vers la fin du mois de novembre 2005 environ. Les notes diplo-
matiques argentines du 14 décembre 2005, du 26 décembre 2005 et du
12 janvier 2006 versées au dossier (mémoire de l’Argentine, livre II,
annexes 27, 28 et 30) confirment l’impasse dans laquelle le processus du
GTAN s’est trouvé.
   95. La note diplomatique du 14 décembre 2005 signée par l’ambas-
sadeur Moritán, en sa qualité de secrétaire des affaires étrangères du
ministère des affaires étrangères, commerce international et culte de la
République argentine, se termine comme suit :
         « Le Gouvernement de la République argentine conclut que, du
      fait que les parties n’ont pas abouti dans un accord ... [« no habiendo
      llegado las Partes a un acuerdo » dans l’original espagnol de la note],
      conformément aux termes de l’article 12 du statut du fleuve Uru-
      guay, la procédure prévue au chapitre XV du statut susmentionné
      est applicable.
         Par conséquent, le Gouvernement de la République argentine
      notifie par ces présentes [« por la presente nota » en espagnol] au
      Gouvernement uruguayen, que :
      a) Une controverse concernant l’application et l’interprétation du
           statut du fleuve Uruguay est posée, et
      b) Les négociations directes entre les deux gouvernements, visées à
           l’article 60 du statut, sont en cours depuis le 3 août 2005 — date
           de la première réunion du GTAN — concernant la controverse
           dérivée des autorisations unilatérales pour la construction des-
           dites usines industrielles ; et depuis aujourd’hui concernant
           la controverse dérivée de l’autorisation unilatérale pour le
           port — rendue formelle en vertu du PV de la réunion plénière de
           la CARU du 14 octobre dernier et qui est mentionnée par la note
           du président de la délégation argentine auprès de la commission
           adressée à la partie uruguayenne, présentée lors de la réunion
           plénière du 17 novembre. » (Traduction française, mémoire de
           l’Argentine, livre II, annexe 27, p. 432.)
   96. Cette note diplomatique argentine distingue — pour ce qui est des
« négociations directes » visées à l’article 60 du statut — entre, d’une part,

252

celles relatives à la controverse sur la construction des usines CMB et
Orion, qui « sont en cours depuis le 3 août, date de la première réunion
du GTAN », et, d’autre part, celles concernant la controverse sur la cons-
 ruction du port de Botnia, qui seraient en cours « depuis aujourd’hui »,
c’est-à-dire depuis le 14 décembre 2005, date de la note diplomatique en
question. Cela fut confirmé par le ministre des affaires étrangères de
 ’Argentine, M. Taiana, le 12 février 2006, devant la commission des
affaires étrangères de la chambre argentine des députés, où il précise que :
      « s’agissant du projet de construction du port, l’objet [de la note du
      14 décembre 2005] était de fixer à la date de la présentation de la
      note à l’Uruguay le commencement des négociations directes »
      (requête introductive d’instance de l’Argentine, annexe III, p. 19 (du
      texte espagnol) et p. 17 (du texte anglais)).

   97. Ma deuxième observation concerne la portée matérielle de l’obli-
gation considérée. Sur cet aspect, je ne suis pas non plus d’accord avec les
conclusions de la Cour, car l’arrêt ne fait pas de distinction entre les
diverses catégories d’« actes administratifs d’autorisation environnemen-
 ale d’un ouvrage » et « les autorisations ou plans de construction de
 ’ouvrage lui-même », ce qui à mon avis s’impose. D’autre part, l’arrêt
 raite les activités ou travaux présentant « un caractère préparatoire » à
 ’ouvrage comme s’ils étaient des « travaux de construction » de l’ouvrage
 nterdits par l’obligation. Je regrette que la bonne règle juridique dégagée
en la matière par la Cour dans l’affaire relative au Projet Gabčíkovo-
Nagymaros (Hongrie/Slovaquie) n’ait pas reçu d’application dans la
présente affaire car, comme la Cour a déclaré à l’époque :
         « Un fait illicite ou une infraction est fréquemment précédée d’actes
      préparatoires qui ne sauraient être confondus avec le fait ou l’infrac-
      tion eux-mêmes. Il convient de distinguer entre la réalisation même
      d’un fait illicite (que celui-ci soit instantané ou continu) et le com-
      portement antérieur à ce fait qui présente un caractère préparatoire
      et « qui ne saurait être traité comme un fait illicite ». » (Arrêt,
      C.I.J. Recueil 1997, p. 54, par. 79.)
   98. En effet, certains faits reprochés à l’Uruguay par l’arrêt — en ce
qui concerne le projet CMB (ENCE) ainsi que le projet Orion (Bot-
nia) — ont un caractère « préparatoire » par rapport aux travaux de cons-
 ruction d’usine comme tels. C’est le cas, par exemple, de l’autorisation
de défrichement et de travaux de terrassement d’ENCE (plan de gestion
de l’environnement (PGA) du 28 novembre 2005), qui est la seule auto-
risation délivrée par l’Uruguay à ENCE dans la période considérée et qui
 ut modifiée après la fin du GTAN, le 22 mars 2006. Dans le cas de Bot-
nia, il s’agit, avant le GTAN, du défrichage et des travaux de terrasse-
ment (PGA du 12 avril 2005) et, pendant le GTAN, de la construction
des fondations de béton et de la cheminée d’évacuation d’émissions (PGA
du 22 août 2005). En outre, il y a la résolution datée du 5 juillet 2005 par

253

 aquelle les autorités compétentes de l’Uruguay autorisaient Botnia à
 aire usage du lit du fleuve pour construire un port adjacent à l’usine
Orion pour l’usage exclusif de l’usine, ainsi qu’un PGA relatif à l’appro-
bation du « Plan de Gestión Ambiental de las Obras Civiles Terrestres
Planta de Celulosa Botnia Fray Bentos PGAV Version » daté du 18 jan-
vier 2006, c’est-à-dire à une date postérieure à la note diplomatique de
 ’Argentine du 14 décembre 2005 citée au paragraphe 95 ci-dessus.
   99. Il ne reste donc que la question de l’autorisation de la construction
du port de Botnia. Elle mérite que l’on s’y arrête un instant car, dans ce
cas, c’est l’Argentine et non l’Uruguay qui a empêché la CARU d’exercer
 e rôle que lui attribue le statut de 1975. Il est vrai que l’autorisation envi-
ronnementale préalable (AAP) pour l’usine Orion (Botnia) du 14 fé-
vrier 2005 a été concédée par l’Uruguay à la fois pour l’usine de produc-
 ion de pâte à papier et pour son terminal portuaire et, également, que la
résolution uruguayenne du 5 juillet 2005 mentionnée ci-dessus a autorisé
Botnia à faire usage du lit du fleuve pour construire ledit terminal. Mais,
un mois environ après cette résolution, le 3 août 2005, les délégations de
 ’Argentine et de l’Uruguay sont convenues lors de la première séance du
GTAN de renvoyer sans conditions le projet de terminal portuaire de
Botnia à la CARU pour examen sommaire conformément à l’article 7,
paragraphe 1, du statut.
   100. Suite à cette entente, l’Uruguay a transmis la résolution uru-
guayenne du 5 juillet 2005 sur le projet portuaire de Botnia à la CARU
par note diplomatique du 15 août 2005, du président de la délégation
uruguayenne à la CARU au président de la délégation argentine à la
CARU, conformément à l’article 7 du statut (« en cumplimiento del
Art. 7 del Estatuto » dans l’original espagnol). Par la suite, le 13 octobre
2005, l’Uruguay a fourni à la CARU des informations complémentaires
sur le projet portuaire demandées par la délégation argentine. Ainsi, le
projet de terminal portuaire de Botnia ne fit pas l’objet, par convention
des Parties, des « négociations directes » du GTAN. Mais il n’a pas été
non plus examiné par la CARU aux fins de l’article 7 du statut, car
 ’Argentine a bloqué l’examen sommaire par la commission du projet sur
 a base du refus de l’Uruguay de suspendre les travaux de construction du
port. Cette position de l’Argentine a été communiquée à la séance de la
CARU du 14 octobre 2005 et, encore une fois, dans une note du 17 novem-
bre 2005 adressée au président de la délégation uruguayenne à la CARU.
   101. Il s’ensuit que la controverse concernant le terminal portuaire de
 ’usine Orion (Botnia) qui, en effet, fait partie de la requête du deman-
deur du 4 mai 2006, ne nous semble pas recevable car elle n’a pas suivi les
étapes des articles 7 et suivants du statut, et n’a pas non plus été l’objet de
« négociations directes », au sein du GTAN ou ailleurs, condition exigée
par l’article 60 du statut pour pouvoir saisir la Cour d’une controverse
quelconque concernant l’interprétation ou l’application du statut du
fleuve Uruguay. En outre, la période de cent quatre-vingts jours que
 ’article 12 du statut réserve aux « négociations directes » n’a pas été non
plus respectée car, en effet, entre la note diplomatique argentine du

254

14 décembre 2005 et le 4 mai 2006, date du dépôt de la requête, il n’y a
que cent quarante et un jours (voir paragraphe 96 ci-dessus).

   102. Quant au fond, il est à signaler qu’en 2001 l’Uruguay a informé la
CARU du projet de construction du port de M’Bopicuá, après la déli-
vrance de son AAP, sans que cela ait empêché les deux délégations de
conclure rapidement au sein de la CARU que le port en question, bien
plus grand que celui de Botnia, ne représentait aucune menace pour la
navigation, le régime du fleuve ou la qualité de ses eaux. Il ne semble
donc pas qu’il existe objectivement un différend entre les Parties sur la
viabilité environnementale du port de Botnia. En outre, entre 1979 et
2004, l’Argentine a autorisé la construction ou la réhabilitation de ports
de son côté du fleuve à Federación, Concordia, Puerto Yuqueri et Concep-
ción del Uruguay, sans en informer la CARU et sans le notifier à l’Uru-
guay et le consulter. En somme, le port de Botnia ne semble pas être un
ouvrage suffisamment important (« de entidad suficiente ») pour entrer
dans les prévisions de l’article 7 du statut.
   103. Compte tenu des considérations précédentes, je ne partage pas les
conclusions de la Cour sur le manquement par l’Uruguay à son obliga-
 ion de négocier conformément à l’article 12 du statut (paragraphe 149 de
 ’arrêt). D’autant plus que, pour moi, les accords convenus entre les
Parties le 2 mars 2004 et le 5 mai 2005 avaient dérogé en l’espèce aux
obligations de l’Uruguay d’informer et de notifier conformément à l’ar-
 icle 7 du statut de 1975. En revanche, étant donné que les manquements
de l’Uruguay constatés par l’arrêt sont en eux-mêmes d’une nature pro-
cédurale et mineurs quant à leur gravité — dans le sens qu’aucun d’entre
eux n’équivaut à un « material breach » — je suis d’accord avec l’arrêt
 orsqu’il considère la « satisfaction » comme le remède de droit interna-
 ional approprié.


                         CONCLUSION GÉNÉRALE

   104. Compte tenu de l’ensemble des considérations précédentes, je ne
peux m’associer aux conclusions de la Cour relatives à la violation par
 ’Uruguay de ses obligations de nature procédurale vis-à-vis de l’Argen-
 ine, objet de la présente instance. D’autant plus que, selon moi, les
accords convenus entre les Parties le 2 mars 2004 et le 5 mai 2005 ont
dérogé en l’espèce aux obligations de l’Uruguay d’informer et de notifier,
conformément à l’article 7 du statut de 1975, et que l’Uruguay n’a pas
non plus violé son obligation de négocier conformément à l’article 12
dudit statut. C’est la raison pour laquelle j’ai voté contre le point 1) du
dispositif de l’arrêt.

                                (Signé) Santiago TORRES BERNÁRDEZ.



255

